Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30, 2019 has been entered.  Claims 9-17 are pending and rejected for reasons of record.  Claims 9-11, 13-14, and 16 have been amended.  Claim 17 is new.  Claims 1-8 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 9 lines 2-4 requires “a lithium containing transition metal oxide…being an O2 structure” which appears to be a first Li-metal oxide; claim 9 lines 4-5 then requires “a lithium containing transition metal oxide…being an O6 structure” which appears to be a second Li-metal oxide. Claim 9 line 3 requires that the O2 oxide have layers with arrangement of transition metal (layer?), O (layer?) and Li (layer?)  claim 9 then requires that the O2 and O6 oxides (line 6) include “a lithium containing transition metal layer in the layered structure” it is unclear if this is in addition to the layers already required in line 3 (four layers instead of 3) for the O2 structure or if this is further defining “the transition metal [layer]” of claim 9, line 3 in the O2 structure (still 3 layers) and then appears to lack antecedent basis as the O6 structure was never required to have a layered structure (lines 4-5). Next it is unclear if the “is represented by the general compositional formula” refers to the oxides of claim 9, line 6 or the lithium containing transition metal layer of line 7.
For claim 14; similar to above for claim 9 but in claim 14 the confusion lies in lines 5-10 and in claim 14 instead of “is represented” requires “and being represented” in line 10.  
For the purposes of prosecution the claim 9 and 14 will be interpreted as the general formula being for the overall oxides as the chemical formula appears to have the three parts (principal arrangement): 1) Li layer (Lix) 2) transition metal layer 2) such that “the lithium containing transition metal layer (claim 9, line 7 and claim 14, line 9) is merely further defining “the transition metal” of the layered structure previously introduced in each claim (claim 9, line 3 and claim 14, line 6) and not additional layers.  Clarification is required. In accordance with the above it appears claim 10 further requires a third oxide (T2 structure
Claim 11 fails to define M in the claimed formula Nay[Laα(MnaCobMc)1-α]O2.  Is M the same as recited in claim 9 or different especially since claim 11 appears to be a different structure, the structure of a precursor?
Claim 12 recites “a lithium layer… a lithium-containing transition metal layer… and an oxygen layer (lines 2-3).  It is unclear if these are the same layers as recited in claim 9 lines 4-7 and represented by the three parts of the general formula of claim 9, or if they are additional layers.  And if the layers of claim 12 are merely the layers of claim 9 and represented by the general formula of claim 9 it is unclear exactly how claim 12 is further limiting claim 9. Clarification is required.

Claim Objections
Claims 11, 13 and16 are objected to because of the following informalities: 
Claim 11 line 4 contains a typographical error of a y subscript for Na, but then does not define a value for y.  Claim 11 does define a value for x, which is not in the claimed formula.  For Examination purposes formula was interpreted to contain Nax instead of Nay. 
Claims 13 and 16, lines 2 and 3 respectfully, each recite “one of lattice constants” which contains a grammatical error.  This could better read “one of a plurality of lattice constants” or similar.  
	Claim 14 recites two different ranges for alpha and fails to provide a range for “a”; in light of claim 9 it will be treated as a typo wherein the second alpha is “a”.
Appropriate corrections are required.
Claim Rejections - 35 USC § 1O3
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 1O2 and 1O3 (or as subject to pre-AIA  35 U.S.C. 1O2 and 1O3) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 1O3 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 1O2, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-17 are rejected under 35 U.S.C. 1O3 as being unpatentable over Yanagida et al. (JP 2010-129509) in view of Saito et al. (US 2010/0173202).

Regarding claims 9-10, 14, and 17, Yanagida et al. teaches a nonaqueous electrolyte secondary battery (paragraphs 1 and 3) comprising:
A positive electrode comprising a positive active material (paragraphs 1 and 9),
A negative electrode (paragraphs 1 and 3), and
A nonaqueous electrolyte (paragraphs 1 and 9),
Wherein the positive electrode active material comprises a lithium-containing transition metal oxide having a layered structure (paragraphs 3-6) and a mixed phase of an O2 structure and an O3 structure, the positive electrode active material being represented by general formula Lia1Mnb1Coc1Nid1Oe1 where 0.77<a1<1.0, 0.45<b1<0.55, 0<c1<0.4, 0.1<d1< 0.5, and 1.9<e1<2.1 (paragraphs 9, 15-17, 35-42, and 58), and
Wherein the positive electrode comprises 80 parts by weight of cathode active material of lithium transitional metal oxide relative to the total parts of the compounds that constitute the positive electrode active material (paragraph 33) which reads on the instantly claimed limitation of the lithium-containing metal oxide exceeding 50 volume % of the positive electrode relative to the total volume of the compounds that constitute the positive electrode active material.  This was calculated utilizing D=MV, material 
Yanagida et al. fails to teach a lithium-containing transition metal oxide having a T2 structure and an O6 structure.
Saito et al. teaches a nonaqueous electrolyte secondary battery comprising a positive electrode that can contain a mixture of a lithium-containing transition metal oxide having a layered structure represented by an O2 structure and a lithium-containing transition metal oxide having a T2 structure (paragraphs 53 and 55).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the concept of a positive electrode containing a mixture of a lithium-containing transition metal oxide having a layered structure represented by an O2 structure and a lithium-containing transition metal oxide having a T2 structure of Saito et al. to the positive electrode and battery of Yanagida et ah in order to prevent positive electrode decomposition and create a battery having high capacity and good cycle performance (paragraphs 53, 17-19, 56-59, and 95).
Furthermore, while modified Yanagida fails to specifically discuss an O6 structure, one of order skill in the art would expect the product of modified Yanagida to 
Regarding claim 11, Yanagida et al. discusses ion exchange of lithium and sodium compositions (paragraphs 22-26),
Furthermore, the product-by-imitations of claim 11 is not given patentable weight since the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (MPEP 2113). Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (MPEP 2113). Claim 11 as written does not distinguish the product of the instant application from the product of the prior art.

Regarding claims 12-13, Yanagida. et al. teaches a nonaqueous electrolyte secondary battery (paragraphs 1 and 9) comprising:
A positive electrode comprising a positive active material (paragraphs 1 and 9),

A nonaqueous electrolyte (paragraphs 1 and 9),
Wherein the positive electrode active material comprises a lithium-containing transition metal oxide having a layered structure (paragraphs 3-6) and a mixed phase of an O2 structure and an O3 structure, the positive electrode active material being represented by general formula Lia1Mnb1Coc1Nid1Oe1 where 0.77<a1<1.0, 0.45<b1<0.55, 0<c1<0.4. 0.1<d1< 0.5, and 1.9<e1<2.1 (paragraphs 9, 15-17, 35-42, and 58),
But tails to specifically state an a-axis length, which is a lattice constant in a crystal structure, of the lithium-containing transition metal oxide.
While Yanagida et al. fails to specifically state the a-axis lattice constant property of said lithium-containing transition metal oxide, one of ordinary skill in the art would understand that these properties are inherent to the lithium-containing transition metal oxide compound  Lia1Mnb1Coc1Nid1Oe1 where 0.77<a1<1.0, 0.45<b1<0.55, 0<d<0.4,0.1<d1<0.5, and1.9<e1<2.1), and that therefore the lithium-containing transition metal oxide of Yanagida et al. would have the same properties, such as a-axis lattice constant, as the lithium-containing transition metal oxide of the instant application as evidenced by the instant Specification (paragraphs 11, 66 and Table 1).
prima facie case of obviousness exists (MPEP 2144.05).

Regarding claim 15, Yanagida et al. discloses the nonaqueous electrolyte secondary battery is charged up to 5.0V (paragraphs 13, 13, and 58).

Regarding claim 16, Yanagida el al. fails to specifically state an a-axis length, which is a lattice constant in a crystal structure, of the lithium-containing transition metal oxide.
While Yanagida et al. fails to specifically state the a-axis lattice constant property of said lithium-containing transition metal oxide, one of ordinary skill in the art would understand that these properties are inherent to the lithium-containing transition metal oxide compound  Lia1Mnb1Coc1Nid1Oe1 where 0.77<a1<1,0, 0.45<b1<0.55, 0<c1<0.4, 0.1<d1<0.5, and1.9<e1<2.1), and that therefore the lithium-containing transition metal oxide of Yanagida et al. would have the same properties, such as a-axis lattice constant, as the lithium-containing transition metal oxide of the instant application as evidenced by the instant Specification (paragraph 66 and Table 1).


Response to Arguments
Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claims 9-17, filed on April 30, 2019, have been considered but are not persuasive.  The Office notes that the new grounds of rejection are necessitated by the Applicants amendment and all arguments are directed toward the added feature of requiring a lithium-containing transition metal oxide represented by an O6 structure (claim 9), and requiring a lithium-containing transition metal oxide represented by an O6 structure and T2 structure (claim 10).

On pages 5-6 of the Applicant’s Response, Applicants argue that Yanagida and Saito fail to teach a lithium-containing transition metal oxide represented by an O6 structure.

The Examiner respectfully disagrees with Applicant’s argument that Yanagida et al. as modified by Saito et al. fails to teach a lithium-containing transition metal oxide having a T2 structure and an O6 structure.  Saito et al. teaches a nonaqueous electrolyte secondary battery comprising a positive electrode that can contain a mixture of a lithium-containing transition metal oxide having a layered structure represented by an O2 structure and a lithium-containing transition metal oxide having a T2 structure (paragraphs 53 and 55).  It would have been obvious to one of ordinary skill in the art at the time of the invention to add the concept of a positive electrode containing a mixture of a lithium-containing transition metal oxide having a layered structure represented by an O2 structure and a lithium-containing transition metal oxide having a T2 structure of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE LOUISE ROE whose telephone number is (571)272-9809.  The examiner can normally be reached on Mondays 9:30-3:00PM, Wednesdays 9:30-11:30AM, and Thursdays 9:30-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.R/                Examiner, Art Unit 1724
                                                                                                                                                                                        /MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724